Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1:  A dart with a telescopic tail wing, comprising a dart rod, a dart head disposed at a front end of the dart rod, and a tail wing disposed at a rear end of the dart rod, wherein the tail wing is movably disposed on the dart rod, a tail wing connecting part is disposed at the rear end of the dart rod and comprises a sleeve and multiple wing blades disposed on the sleeve, a clamping part is disposed on the tail wing connecting part, a limiting part is disposed in the sleeve, the tail wing connecting part is inserted into the sleeve, the clamping part stretches from one side to another side of the limiting part and is matched with the limiting part, and an elastic piece is disposed around the tail wing connecting part and is located between the limiting part and the dart rod; a telescoping cavity is formed between a bottom of the sleeve and the limiting [[depth of the telescoping cavity]] to a height of the clamping part, is 10:1-2:1, and the limiting part is an annular protrusion circumferentially disposed on an inner wall of the sleeve; a front end of the tail wing connecting part is connected to the dart rod, and the clamping part is disposed at a rear end of the tail wing connecting part; and the clamping part comprises at least two elastic clamping blocks disposed at the rear end of the tail wing connecting part, and a gap is formed between every two adjacent said elastic clamping blocks.
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance:
We are not aware of any Prior Art Dart, which includes a dart rod; a tail wing movably attached to the dart rod, with a sleeve, a limiting part, and blades; a tail wing connecting part at the rear of the dart rod, with a clamping part; the tail wing connecting part is inserted into a telescoping cavity of the sleeve, so the clamping part engages the limiting part; an elastic piece disposed around the tail wing connecting part between the limiting part and dart rod, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711